IN THE SUPREME COURT OF IOWA
                                   No. 09–0504

                            Filed June 26, 2009


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JAMES L. WAGNER,

      Respondent.



      On review of the report of the Grievance Commission.



      Grievance Commission in disciplinary proceeding recommends

suspension     of   respondent’s    license   to   practice   law.   LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      James L. Wagner, Waterloo, pro se.
                                           2

PER CURIAM.

       This matter comes before the court on the report of a division of

the Grievance Commission of the Supreme Court of Iowa. See Iowa Ct.

R. 35.10. The Iowa Supreme Court Attorney Disciplinary Board alleged

the respondent, James L. Wagner, violated ethical rules by neglecting

client matters, prematurely taking probate fees, misrepresenting the

status of an estate to the court, failing to deposit unearned fees in his

trust account, failing to promptly return unearned fees, and failing to

cooperate with the Board. A division of the Grievance Commission of the

Supreme Court of Iowa found Wagner violated the Iowa Code of

Professional     Responsibility     for   Lawyers      and   the    Iowa    Rules    of

Professional Conduct and recommended that we suspend Wagner’s

license to practice law for a period of ninety days. 1 Upon our respectful

consideration     of   the   findings     of   fact,   conclusions     of   law,    and

recommendation of the Commission, we find the respondent committed

the alleged ethical violations and suspend his license to practice law

indefinitely with no possibility of reinstatement for six months.

       I. Standard of Review.

       We review attorney disciplinary proceedings de novo.                        Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 815

(Iowa 2007). The Board has the burden to prove attorney misconduct by

a convincing preponderance of the evidence.                Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006).

       This burden is less than proof beyond a reasonable doubt,
       but more than the preponderance standard required in the
       usual civil case. Once misconduct is proven, we “may


       1The  Iowa Rules of Professional Conduct became effective July 1, 2005,
replacing the Iowa Code of Professional Responsibility for Lawyers. Some of the
conduct in this case occurred before the effective date of the new rules and some after.
                                         3
      impose a lesser or greater sanction than the discipline
      recommended by the grievance commission.”

Id. (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674
N.W.2d 139, 142 (Iowa 2004)).                The Commission’s findings and

recommendations are given respectful consideration, but we are not

bound by them. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Isaacson, 750

N.W.2d 104, 106 (Iowa 2008).

      II. Factual Findings.

      The respondent has been an attorney for thirty-five years and is

currently practicing law in Waterloo, Iowa.                  The charges in this

disciplinary action stem from the respondent’s representation of four

separate clients. A hearing was held before a division of the Grievance

Commission      on   February    24,   2009.           The   factual   findings   and

conclusions reached in each case will be addressed separately.

      A. Bornong Estate.         In January 2004, Wagner was retained to

assist in the probate of the estate of Margaret Bornong. The executor of

the estate was the decedent’s sister, Helen McClain.

      Shortly   after   opening    the       estate,    Wagner    obtained    a   fee

authorization order in the amount of $22,642.                Although he had not

prepared or filed the appropriate tax returns, on March 3, 2004, Wagner

took $11,321 or one-half of the authorized fee. He took the second half

of his fees on October 1, 2005, before any final report was prepared or

filed or the court costs paid. The respondent did not place these moneys

in the client’s trust account.

      Pursuant to Bornong’s will, the residuary of her estate was to be

placed in trust with the income to be distributed to her nephew, Michael

McClain, while he completed his Ph.D., but for no longer than two years

after Bornong’s death. Thereafter, the principal and accumulated income
                                     4

was to be distributed equally to her sister’s children. Two years after her

death, the decedent’s estate remained open.         On October 31, 2005,

Wagner filed an interim report informing the court that the final report

and accounting was being prepared and that all assets had been

distributed. He requested that the court allow the estate to be held open

until February 28, 2006, “to allow one of the beneficiaries to finish school

to avoid the expense of opening and administering a Trust.”

        The executor, Helen McClain, died on March 2, 2006. On May 4,

2006,    Michael   McClain   wrote   to   the   respondent requesting   the

respondent’s assistance in locating his mother’s will and voicing

concerns that his aunt’s estate had not been settled and that the tax

obligations had not been addressed.       Wagner failed to respond to this

inquiry.   On May 31, 2006, the respondent had filed another interim

report and request to keep Bornong’s estate open.        This request was

signed by the respondent without the named alternate executor’s

knowledge or consent.

        The new executor obtained new legal representation.           Upon

investigation, it was discovered the respondent had failed to file some of

the required federal and state estate tax returns. Moreover, the returns

that had been prepared and/or filed were incorrect, resulting in

significant penalties and interest. It was also determined Wagner had

failed to appropriately file the required fiduciary tax forms, resulting in

additional penalties and fees. Together, these errors resulted in penalties

and interest in excess of $55,000.        In addition, counsel determined

Wagner had misrepresented to the court the status of beneficiary Michael

McClain, who had completed his education five months prior to the

respondent’s initial request to hold the estate open and, further, had
                                            5

misrepresented in the second interim report that he—Wagner—was

awaiting tax clearances. The tax returns, in fact, had not been filed.

      As a result of the respondent’s dilatory handling, the estate was

not closed until June 2007, over three and one-half years after Bornong’s

death.      Moreover, despite requests from the estate, Wagner failed to

refund any portion of his fees or recompense the estate for his errors.

On May 29, 2007, the executor of the estate filed a lawsuit against

Wagner, seeking damages due to Wagner’s negligence in administering

Bornong’s estate. On January 10, 2008, Wagner confessed judgment to

the executor in the sum of $66,058.                   On February 5, 2009, the

respondent paid the judgment plus interest and costs.

      The Board asserted Wagner violated our ethical rules by (1) failing

to handle the estate with reasonable diligence and promptness; (2) failing

to adequately communicate with his client; (3) collecting probate fees

before they were earned, contrary to Iowa Rule of Probate Procedure

7.2(4); 2 (4) failing to deposit unearned fees into his trust account; (5)

misrepresenting the status of a matter to the court; and (6) failing to

promptly refund unearned fees.              See Iowa Rs. Prof’l Conduct 32:1.1

(requiring lawyer to provide competent representation); 32:1.3 (requiring
lawyer to act with reasonable diligence and promptness in representing a

client); 32:1.4 (requiring lawyer to keep client reasonably informed and

promptly comply with requests for information); 32:1.5(a) (providing

lawyer shall not violate any restrictions imposed by law relating to a fee);

32:1.15 (requiring lawyer to place unearned fees in client trust account);


      2In   pertinent part, Iowa Rule of Probate Procedure 7.2(4) provides:
      One half of the fees for ordinary services may be paid when the federal
      estate tax return, if required, and Iowa inheritance tax return, if
      required, are prepared. . . . The remainder of the fees may be paid when
      the final report is filed and the costs have been paid.
                                     6

32:1.16(d) (requiring lawyer, upon termination, to promptly refund any

unearned fee); 32:3.3(a)(1) (prohibiting lawyer from knowingly making

false statement of material fact to the court); and 32:8.4(a), (c), and (d)

(holding it is misconduct for lawyer to violate an ethical rule, engage in

conduct involving misrepresentation, and engage in conduct that is

prejudicial to the administration of justice); Iowa Ct. Rs. 45.1 (requiring

attorney to deposit funds belonging to client in client trust account);

45.2(2) (requiring attorney to promptly deliver to the client funds that

client is entitled to receive).

      In response, the respondent admitted the factual allegations

contained in this count of the Board’s complaint. He also admitted the

alleged violations. Upon our de novo review of the record, we, like the

Commission, conclude the facts support a finding by a convincing

preponderance of the evidence the respondent committed the ethical

violations alleged by the Board in his representation of the Bornong

estate.

      B. Ronald Bearbower Asbestos Claim. Between 1963 and 1966,

Ronald Bearbower was a seaman in the Navy where he was exposed to

asbestos on a regular basis.      In 1997, Bearbower was diagnosed with

lung cancer for which he underwent treatment. Although currently in

remission, he lives each day with the risk of his cancer returning.

      In 2003, Bearbower learned of a Texas law firm that was

prosecuting asbestos cases resulting from exposure during military

service.    Upon his request for information, Bearbower received a

questionnaire and an attorney employment agreement form from the

Texas firm. In May 2003, Bearbower brought the information to Wagner

for his review. A week later, Wagner agreed to represent Bearbower in

his asbestos claim, and the parties entered into a written contract.
                                            7

         On July 11, 2003, the Texas law firm contacted Bearbower in

writing, inquiring whether he intended to proceed with his asbestos

claim.     The letter indicated a need to act expediently because more

stringent filing criteria were expected after August 1.                Bearbower

presented Wagner with this information. Wagner, however, advised him

not to worry because under Iowa law the statute of limitations would not

run for two years.

         From August 2003 to August 2004, Bearbower called the

respondent’s    office     every   other    month   to   see   how   things   were

progressing. The respondent never returned Bearbower’s calls. Between

January      2005    and     December       2006,   Bearbower    called   Wagner

approximately twice a week to inquire as to whether a lawsuit had been

filed.    Wagner never returned any of these calls either.             Finally, in

December 2006, Bearbower obtained a new attorney. An investigation

revealed that Wagner had failed to file any lawsuit on Bearbower’s behalf.

Moreover, subsequent inquires led to the conclusion the statute of

limitations had run on Bearbower’s asbestos claim.

         The Board alleged the respondent’s actions in the Bearbower

asbestos claim evidenced neglect and a failure to communicate and led to

the loss of the client’s claim.            As a result, the Board claimed the

respondent violated the Iowa Code of Professional Responsibility for

Lawyers DR 6–101(A), providing a lawyer shall not neglect a client’s legal

matter; DR 7–101(A), providing a lawyer shall not fail to carry out a

contract of employment legally entered into or prejudice or damage a

client during the course of the professional relationship; DR 1–102(A)(1),

(5), and (6), holding it is misconduct for a lawyer to violate an ethical

rule, engage in conduct involving misrepresentation, and engage in

conduct that is prejudicial to the administration of justice; and Iowa
                                    8

Rules of Professional Conduct 32:1.1, 32:1.3, 32:1.4, and 32:8.4(a) and

(d).

       The respondent admitted the facts asserted in the Board’s

complaint. He also admitted the alleged violations. As in the prior claim,

we conclude the facts support a finding by a convincing preponderance

of the evidence the respondent committed the ethical violations alleged

by the Board in his representation of Ronald Bearbower.

       C. Dorothy    Bearbower    Personal   Injury   Claim.     Dorothy

Bearbower was injured in a motor vehicle accident on January 10, 2003.

She subsequently engaged the respondent to represent her in a claim

against the driver of the other vehicle, Sally Jarchow. On January 10,

2005, the respondent filed a claim on behalf of Dorothy and Ronald

Bearbower against the Jarchows.

       In April 2005, the respondent was served with interrogatories and

a request for production in the matter.      The Bearbowers were never

informed of these discovery requests or contacted by the respondent with

regards to them. When discovery was not forthcoming, the defendants’

attorney filed a motion to compel and a motion for sanctions.          On

October 5, 2005, Wagner responded that discovery would be completed

by October 31, 2005.     The deadline was subsequently extended until

January 16, 2006. The respondent failed, however, to ever respond to

the defendants’ discovery request. On March 7, 2006, the court granted

the defendants’ motion to dismiss due to Wagner’s failure to resist the

renewed motion for sanctions and his failure to respond to discovery. By

this time, the two-year statute of limitations had run on Dorothy

Bearbower’s claim, preventing the refiling of the action. The Bearbowers

subsequently filed a lawsuit against the respondent for negligent

representation in this matter and in the asbestos case.
                                            9

       The Board alleged the respondent’s actions violated DR 6–101(A),

DR 7–101(A), and DR 1–102(A)(1), (5), and (6) of the Iowa Code of

Professional Responsibility for Lawyers and Iowa Rules of Professional

Conduct 32:1.1, 32:1.3, 32:1.4, 32:3.2 (requiring lawyer to make

reasonable efforts to expedite client’s litigation), and 32:8.4(a) and (d).

Again, the respondent admitted the facts alleged in the Board’s

complaint,      which      we     conclude      establishes      by    a    convincing

preponderance of the evidence the ethical violations alleged by the Board.

       D. Nelsen Real Estate Transaction. In early 2008, four siblings,

Steve Peterson, Ronny Fike, Joyce Davis, and Irv Peterson, through their

real estate agent, Amy Wienands, entered into an agreement with

Mitchell Nelsen to sell Nelsen their parents’ house. Wagner was retained

by the sellers to assist in this transaction. The sellers subsequently filed

a complaint with the Board, asserting Wagner had failed to diligently and

promptly represent them in the transaction. Upon the Board’s inquiry,

Wagner denied the allegation stating “[he] felt that [he] timely handled

the . . . matter based on the file and results.”

       The Board called two witnesses to testify at the hearing. Realtor

Wienands testified the sellers entered into a purchase agreement with

Nelsen on January 10, 2008. On February 27, 2008, the day before the

scheduled closing, Wienands received the title opinion from the title

company. The opinion raised several concerns with the title. Wienands

testified none of the issues were extraordinary, and she believed the

sellers’ attorney, Wagner, should have been able to resolve the issues

within a week. 3 The parties, however, agreed to continue the closing for


       3The   issues to be resolved involved clearing up back child support owed by one
of the sellers and establishing that one of the sellers had been erroneously identified as
a debtor due to a name similarity.
                                    10

two weeks in order to give Wagner ample time to effect a resolution. A

new closing date was set for March 11, 2008.

      Thereafter, Wienands testified she encountered a great deal of

difficulty in contacting the respondent to ascertain the status of the title

issues.   Numerous and frequent calls to Wagner went unanswered.

When contact was made, Wagner’s response about the status of the title

opinion was that it was “almost done” or was “ready to go out” and then

nothing would happen.       During this period of time, Wienands was

fielding inquiries from both the buyer and the sellers. She relayed these

inquiries to Wagner, who failed to respond. Moreover, Wienands testified

that Wagner never requested additional time or communicated to her

that he was having difficulty resolving the concerns with the title.

      Ultimately, the title issues were resolved, and the real estate

transaction was closed on April 24, 2008, eight weeks after it was

originally scheduled to close and six weeks after the extension. During

this time, the buyer was assessed a rate lock extension fee. According to

Wienands, a rate lock allows a buyer to “lock in” an interest rate for a

period of time. Extensions on a rate lock can generally be obtained at a

cost of between $300 and $600.       In this case, Wienands testified the

mortgage company agreed to pay the rate lock extension fee for the

buyer.

      Seller Steve Peterson was also called by the Board to testify. His

recollection of events corresponded with Wienands’.       Peterson testified

numerous phone calls made by him and his siblings to Wagner went

unanswered. In addition, Peterson testified that one of the title issues

involved his back child support. Peterson testified that he resolved this

issue on March 3, 2008, and faxed the information to Wagner’s office on

that date.   Peterson also informed the Board that, although the real
                                           11

estate transaction was completed on April 24, 2008, there was no

accounting until July 8, 2008.

       At the hearing, Wagner did not cross-examine either of the Board’s

witnesses, and he did not put on any evidence of his own. Furthermore,

he declined to make any statement to the Commission and submitted no

brief. In other words, he provided no explanation to the Commission for

his actions. Prior to the hearing, Wagner admitted he did not respond in

a timely manner to the Board’s letter of inquiry regarding his handling of

this matter.

       Based upon the evidence presented, the Commission concluded

Wagner failed to handle this real estate matter in a timely manner and

failed to sufficiently communicate with his clients.                 In addition, the

Commission agreed with the Board that these actions violated the Iowa

Rules of Professional Conduct, specifically rules 32:1.1, 32:1.3, 32:1.4,

32:8.1(b) (lawyer in a disciplinary proceeding shall not fail to respond to

inquiry from the board), and 32:8.4(a). 4

       Upon our de novo review, we agree the evidence supports a finding

by a convincing preponderance of the evidence that the respondent

violated rule 32:1.3, requiring a lawyer to act with reasonable diligence
and promptness when representing a client; rule 32:1.4, requiring a

lawyer to keep his client reasonably informed and to promptly comply

with requests for information; rule 32:8.1(b), requiring a lawyer to

promptly respond to inquiries from the Board; and rule 32:8.4(a),

providing it is misconduct for a lawyer to violate an ethical rule.




       4The  Commission also found Wagner’s failure to respond to the Board’s inquiry
violated rule 32:8.4(d), prohibiting conduct prejudicial to the administration of justice.
The Board’s complaint does not, however, make this allegation under Count IV.
                                       12

      We disagree, however, that the Board satisfactorily established

Wagner failed to provide competent representation in this case.

“Competent      representation     requires    the     legal   knowledge,      skill,

thoroughness,      and     preparation      reasonably     necessary    for      the

representation.”     Iowa R. Prof’l Conduct 32:1.1.            Although Wagner’s

handling of the title issues was dilatory, there was no evidence to

support a finding that Wagner did not possess the necessary legal

knowledge and skill to complete the task at hand.              Moreover, from all

reports, the representation, though slow, was appropriate.             The Board

presented no evidence to support a finding of a violation of rule 32:1.1.

      The Board also alleged in its complaint that Wagner’s handling of

the real estate transaction matter involved misrepresentation. See Iowa

R. Prof’l Conduct 32:8.4(c).        The Commission did not address this

allegation.     Upon our de novo review, we conclude the evidence

established by a convincing preponderance of the evidence that Wagner

engaged in conduct involving misrepresentation. Wienands testified that,

on several occasions, Wagner advised her that the title opinion

documents were prepared and would be delivered that afternoon or the

following morning.        They never were.           Repeated claims that the

documents were ready and would be delivered shortly, followed by a

failure   to   deliver   said   documents,    supports     the    conclusion     the

documents were, in fact, not ready and that Wagner was misrepresenting

this fact to the agent to the detriment of his clients.

      III. Sanctions.

      The Commission recommends Wagner’s license to practice law be

suspended with no possibility of reinstatement for a period of ninety

days. We may, however, impose a lesser or greater sanction than that
                                      13

recommended by the Grievance Commission.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Plumb, 766 N.W.2d 626, 629 (Iowa 2009).

         “There is no standard sanction for a particular type of misconduct,

and though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each

case.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d

437, 443 (Iowa 2007).        In determining the appropriate sanction for

attorney misconduct,

         we consider the nature and extent of the respondent’s ethical
         infractions, his fitness to continue practicing law, our
         obligation to protect the public from further harm by the
         respondent, the need to deter other attorneys from engaging
         in similar misconduct, our desire to maintain the reputation
         of the bar as a whole, and any aggravating or mitigating
         circumstances.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kallsen, 670 N.W.2d

161, 164 (Iowa 2003).

         The respondent’s ethical violations involved neglect of several

clients’ matters.     One consideration in determining the appropriate

discipline is the harm resulting from the attorney’s neglect.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61 (Iowa
2009).

         It is undisputed the respondent’s neglect caused great harm to his

clients.     Wagner’s neglect of the Bornong estate resulted in the

assessment of significant tax penalties and fees. Moreover, his inactions

made it necessary for the estate to retain new counsel to close the estate

and to bring legal action against the respondent to recoup those

penalties and unearned attorney fees.         Wagner’s neglect of Ronald

Bearbower’s asbestos claim resulted in loss of the claim on statute-of-

limitations grounds, while his neglect of Dorothy Bearbower’s personal
                                    14

injury claim resulted in the claim’s dismissal. By the time the action was

dismissed, the statute of limitations had run, effectively foreclosing her

claim as well. While it does not appear Wagner’s neglect of the Nelsen

real estate matter resulted in monetary loss to his clients, the sellers, it

did result in a rate lock extension cost to the buyer. Additionally, all of

Wagner’s clients were harmed by stress caused by Wagner’s neglect.

      When attorney misconduct involves neglect, sanctions have ranged

from a public reprimand to a six-month suspension. Casey, 761 N.W.2d

at 61. “When neglect is compounded by other misconduct, a more severe

sanction may be required.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Tompkins, 733 N.W.2d 661, 670 (Iowa 2007).          “Often, the distinction

between the punishment imposed depends upon the existence of

multiple instances of neglect, past disciplinary problems, and other

companion violations.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lesyshen, 712 N.W.2d 101, 106 (Iowa 2006).

      In this case, the Board established the respondent committed

several additional ethical violations.    Wagner’s premature taking of

probate fees and his failure to appropriately deposit the unearned fees

into the client trust account constitutes a serious ethical infraction.

Casey, 761 N.W.2d at 62. In the past, we have held that a deliberate

conversion of client funds will warrant revocation of an attorney’s license.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d 694,

704 (Iowa 2008).    However, where an attorney has a colorable future

claim to the funds, we have imposed a lesser sanction.         Casey, 761

N.W.2d at 62.    At the time Wagner took the fees, he had a colorable

future claim to them upon closure of the estate.       Nevertheless, while

revocation may not be required, we find Wagner’s failure to return, upon

request, the unearned fees adds to the seriousness of his initial action of
                                     15

prematurely appropriating his fee.     See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Apland, 577 N.W.2d 50, 56 (Iowa 1998) (noting the

failure to return unearned advance fees constitutes a major disciplinary

problem).

      Wagner’s misrepresentations to the court and to his clients also

weigh in favor of a more serious sanction.      “Misrepresentation to the

court constitutes a serious breach of professional ethics, warranting a

more severe sanction than neglect.” Gottschalk, 729 N.W.2d at 821. “At

its most basic level a court must rely, not alone on the honesty of

lawyers, but also on the reliability of factual representations submitted to

the court.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ackerman,

611 N.W.2d 473, 474 (Iowa 2000).

      Wagner did not fully cooperate with the Board’s investigation in the

Nelsen matter.    “We expect and demand attorneys to cooperate with

disciplinary investigations.”   Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rickabaugh, 728 N.W.2d 375, 381 (Iowa 2007). Thus, the respondent’s

failure to cooperate is another act of misconduct requiring our

consideration in crafting the appropriate discipline.      See Casey, 761

N.W.2d at 60.

      In addition to the established ethical violations, we consider

whether any aggravating circumstances exist.        Prior discipline is an

aggravating factor to be considered. Id. at 62. Our records reveal the

respondent was publicly reprimanded twice in 1999—once for neglect

and once for misrepresentation. We also consider any mitigating factors.

Here, Wagner failed to provide the Commission with any reasons in

mitigation for his behavior.     We, like the Commission, conclude that

because no mitigating circumstances by way of explanation or excuse

have been provided, there is nothing for us to consider.
                                   16

      In fashioning the appropriate sanction, “we look to prior similar

cases while remaining cognizant of their limited usefulness due to the

variations in their facts.” Id. We also consider the goals of discipline:

deterrence, protection of the public, maintenance of the reputation of the

Bar, and the actor’s fitness to practice law.    Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Humphrey, 738 N.W.2d 617, 621 (Iowa 2007).

Considering the respondent’s ethical violations and his prior disciplinary

actions, we believe a more severe sanction than that recommended by

the Commission is warranted. Wagner’s neglect of his clients resulted in

significant harm to them. In addition, his other ethical violations were

serious and not inconsequential to his clients, the court, or the public.

We find a six-month suspension is warranted. Cf. id. at 619–21 (neglect

of and misrepresentations in six estates and premature taking of probate

fees in three estates warranted six-month suspension).

      IV. Conclusion.

      Based   upon    Wagner’s   neglect   of   his   clients’   cases,   his

misrepresentations to the court and others, his premature taking of

probate fees and failure to deposit them in his client trust account, his

failure to promptly return unearned fees, his failure to promptly respond

to the Board, and his prior disciplinary record, we believe Wagner’s

license to practice law should be suspended for a minimum of six

months.    Accordingly, his license is suspended indefinitely with no

possibility of reinstatement for six months. This suspension shall apply

to all facets of the practice of law. Iowa Ct. R. 35.12(3). The respondent

shall provide all notifications required by Iowa Court Rule 35.22. Upon

any application for reinstatement, Wagner shall have the burden to show

he has not practiced law during the period of suspension and that he
                                 17

meets the requirement of Iowa Court Rule 35.13.   Costs are taxed to

Wagner pursuant to Iowa Court Rule 35.26(1).

     LICENSE SUSPENDED.

     This opinion shall be published.